Case 1:19-cv-00210-RA Document 23-3 Filed 08/29/19 Page 1 of 4

EXHIBIT “2”
PRE PLOLEAPA A CRIES FIRE GB OAEA PAGRe Bhs 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x,
RAFAEL FIGUEROA,
Plaintifils), aac.
: CASE MANAGEMENT PLAN AND
TRENE YAGUDAEV @ud : MANAGEMENT EAM AND

S OL 0 M ON YA GU vl

X

 

RONNIE ABRAMS, United States District Judge:
Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

i. All parties [consent___—s/ do not consent VY )to conducting all further proceedings
before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
The parties are free to withhold consent without adverse substantive consequences, [Jf all
parties consent, the remainder of the Order need not be completed at this time.]

2. The parties [have /have not_W ] engaged in settlement discussions.
3, This case [is Y’ fis not ] to be tried to a jury.

4, No additional parties may be joined after Apri / ft 3 0, AL 19 without leave of

the Court.

5. No amendments to the pleadings may be made after Sri f fe J F 20/ g

without leave of the Court.

6, Initial disclosures pursuant Fp Asn )o why I Rules of Civil Procedure shall
i

be completed no later than . [Absent exceptional
circumstances, within fourteen (14) days of the date of the parties' conference pursuant
to Rule 26().] ’

_7,____All fact discovery is to be completed no later tha Ue gust Al, APs

’ period not to exceed 120 days unless the case presents Sitique complexities or other
exceptional circumstances,]
10,

il.

13,

EAS8a TIGVDOAIIR Rs DOGMA ESs FR CRASENMS PREZ S.

« nea & tev
f) af y Fue
ie

‘The paitiés are to conduct discovery in accordance with the Federal Rules of Civil
Procedure and the Local Rules of the Southern District of New York. The following
interim deadlines may be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in { 7 above.

a. Initial requests for production of documents shall be served by? Were h EAE. 7

b. Interrogatories shall be served by V/A : ‘
¢. Depositions shall be completed by W/ lise | 4, AOrZ,
d. Requests to Admit shall be served no later than Je/t [S,, 40, G ‘

All expert discovery, including disclosu ports, production of underlying documents,
and depositions shall be completed by VET OBE o/, AU/G . [The parties shall

be prepared to describe their contemplated expert discovery and the bases for their
proposed deadlines at the initial conference.]

All discovery shall be completed no later than Ontober 3/ AO! Gg,

The Court will conduct a post-discovery conferenceon  (VinmU é 2015 at
@ -00 4.%, [To be completed by the Court.] No later than one week in advance of
the conference, the parties are to submit a joint letter updating the Court on the status of

the case, including but not limited to whether either party intends to file a dispositive
motion and what efforts the parties have made to settle the action,

Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
from the Court's decision on such motion. This case shall be trial ready sixty (60) days
from the close of discovery or the Court’s decision on any dispositive motion.

Counsel for the parties propose the following alternative dispute resolution mechanism
for this case:

a. _\_ Referral toa Magistrate Judge for settlement discussions.

b. _\__ Referral to the Southern District’s Mediation Program. [Note that all
employment discrimination cases, except cases brought under the Fair Labor
Standards Act of 1938, 29 U.S.C. § 20] et seq., are designated for automatic
referral to the Court's Alternative Dispute Resolution program of mediation.

Accordingly, counsel in such cases should select 13(b).}

 

 

c, _V Retention of a ot mediator.

* Mller Z reovery,

2
The use of any alternative dispute resolution mechanism does not stay or modify any date

 

in this Order,
14, iF arties have conferred and their present best estimate of the length of trial is
. CE, ;
SO ORDERED,
Dated: Le oi; 7
New York, New York hk
Rofnté Abrams

United States District Judge

 
